Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 1 of 47



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

                                                           *
STEPHEN V. KOLBE, et al.                                   *
                                                           *
                                                           *
             v.                                            *             Civil No. CCB-13-2841
                                                           *
                                                           *
MARTIN J. O’MALLEY, et al.                                 *
                                                           *

                                                       ******

                                       AMENDED MEMORANDUM

         On May 16, 2013, in the wake of a number of mass shootings, the most recent of which

claimed the lives of twenty children and six adult staff members at Sandy Hook Elementary

School in Connecticut, the Governor of Maryland signed into law the Firearm Safety Act of

2013. The Act bans certain assault weapons and large-capacity magazines (“LCMs”).

         Plaintiffs Stephen V. Kolbe, Andrew C. Turner, Wink’s Sporting Goods, Inc., Atlantic

Guns, Inc., Associated Gun Clubs of Baltimore, Inc. (“AGC”), Maryland Shall Issue, Inc.,

Maryland State Rifle and Pistol Association, Inc., National Shooting Sports Foundation, Inc.

(“NSSF”), and Maryland Licensed Firearms Dealers Association, Inc. (“MLFDA”)1 brought this

action against defendants Martin J. O’Malley, Douglas F. Gansler, Marcus L. Brown, and

Maryland State Police (“MSP”),2 requesting a judgment declaring Maryland’s gun control

legislation unconstitutional.3 Now pending before the court are the defendants’ motion for


1
  The plaintiffs are various associations of gun owners and advocates, companies in the business of selling firearms
and magazines, and individual gun-owning citizens of Maryland.
2
  All the defendants are sued in their official capacities.
3
  The defendants do not challenge the plaintiffs’ standing to bring this lawsuit. Exercising its independent duty to
ensure that jurisdiction is proper, the court is satisfied that individual plaintiffs Kolbe and Turner face a credible
threat of prosecution under the Firearm Safety Act. See Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2342
(2014). Kolbe currently owns a semi-automatic handgun that comes with detachable magazines holding more than
ten rounds. (Kolbe Decl., ECF No. 55-2, ¶ 3.) Although he does not own a long gun banned by the Firearm Safety

                                                           1

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 2 of 47



summary judgment and the plaintiffs’ cross-motion for summary judgment. Also pending are

the plaintiffs’ motion to exclude testimony, which the defendants have opposed, and a number of

unopposed motions, including the defendants’ motions for protective orders and John Cutonilli’s

motion for leave to file a brief as amicus curiae. The parties have fully briefed the issues, and

oral argument was held on July 22, 2014. For the reasons stated below, I find the law

constitutional, and accordingly will grant the defendants’ motion for summary judgment and

deny the plaintiffs’ cross motion.4 The plaintiffs’ motion to exclude will be denied, the

defendants’ motions for protective orders will be granted, and Cutonilli’s motion to file an

amicus brief will be denied.5

                                                BACKGROUND

         The Firearm Safety Act of 2013 provides in general that, after October 1, 2013, a person

may not possess, sell, offer to sell, transfer, purchase, or receive “assault pistols,”6 “assault long




Act, he indicates that, but for the Act, he would purchase one along with detachable magazines holding more than
ten rounds. (Id. ¶¶ 4–5.) Turner currently owns three long guns classified as assault weapons, all of which come
with detachable magazines holding in excess of ten rounds. (Turner Decl., ECF No. 55-3, ¶ 3.) He claims that, but
for the Act, he would purchase other banned firearms and large capacity magazines. (Id. ¶¶ 4–5.) Cf. New York
State Rifle and Pistol Ass’n, Inc. v. Cuomo (NYSRPA), -- F. Supp. 2d --, 2013 WL 6909955, at *5 (W.D.N.Y. Dec.
31, 2013) (concluding that individual plaintiffs had standing to challenge a New York gun control statute, as they
owned rifles, pistols, and large capacity magazines regulated by the statute and desired to acquire weapons that the
statute rendered illegal); see also Ezell v. City of Chicago, 651 F.3d 684, 695–96 (7th Cir. 2011) (deciding that
plaintiffs, who wished to engage in range training, had standing to bring a Second Amendment challenge to a
Chicago ordinance banning firing ranges, reasoning that the very existence of the ordinance implied a threat to
prosecute). As Kolbe and Turner have standing, jurisdiction is secure, and the court may adjudicate this dispute
whether or not the additional plaintiffs have standing. See Village of Arlington Heights v. Metro. Hous. Dev. Corp.,
429 U.S. 252, 264 & n.9 (1977).
4
  The court will deny as moot the defendants’ motion to dismiss the complaint and the defendants’ motion to dismiss
the third amended complaint.
5
  The court does not find Cutonilli’s proffered amicus brief, which consists of his interpretation of the Second
Amendment and relevant precedents, useful to the disposition of this case. See Finkle v. Howard Cnty., Md., -- F.
Supp. 2d --, 2014 WL 1396386, at *2 (D. Md. Apr. 10, 2014) (noting the trial court’s discretion in deciding whether
to grant leave to file as amicus curiae and that “a motion for leave to file an amicus curiae brief . . . should not be
granted unless the court deems the proffered information timely and useful” (alteration in original) (citations and
internal quotation marks omitted)). The court, however, has considered the amicus briefs proffered by Marylanders
to Prevent Gun Violence and the Brady Center in support of the defendants. The court has also considered the
amicus briefs of the Pink Pistols and the National Rifle Association (“NRA”) in support of the plaintiffs.
6
  The plaintiffs are not challenging the Act’s ban on assault pistols.

                                                          2

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 3 of 47



guns,”7 and “copycat weapons” (together, “assault weapons”).8 Md. Code Ann., Crim. Law

(“CR”) §§ 4-301(d), 4-303(a)(2). In addition, the Act states that a person “may not manufacture,

sell, offer for sale, purchase, receive, or transfer a detachable magazine that has a capacity of

more than 10 rounds of ammunition for a firearm.”9 Id. § 4-305(b). A person who violates the

Act “is guilty of a misdemeanor and on conviction is subject to imprisonment not exceeding 3

years or a fine not exceeding $5,000 or both,” although different penalties are provided for a

person who uses an assault weapon or LCM in the commission of a felony or a crime of

violence. Id. § 4-306.

        The Act exempts from the ban the transfer of an assault weapon from a law enforcement

agency to a retired law enforcement officer as long as: (1) it is sold or transferred on retirement


7
  The Firearm Safety Act defines assault long guns by reference to § 5-101(r)(2) of the Public Safety Article. Md.
Code Ann., Crim. Law § 4-301(b). Thus, the Act bans:
         a firearm that is any of the following specific assault weapons or their copies, regardless of which
         company produced and manufactured that assault weapon: (i) American Arms Spectre da
         Semiautomatic carbine; (ii) AK-47 in all forms; (iii) Algimec AGM-1 type semi-auto; (iv) AR 100
         type semi-auto; (v) AR 180 type semi-auto; (vi) Argentine L.S.R. semi-auto; (vii) Australian
         Automatic Arms SAR type semi-auto; (viii) Auto-Ordnance Thompson M1 and 1927 semi-
         automatics; (ix) Barrett light .50 cal. semi-auto; (x) Beretta AR70 type semi-auto; (xi) Bushmaster
         semi-auto rifle; (xii) Calico models M-100 and M-900; (xiii) CIS SR 88 type semi-auto; (xiv)
         Claridge HI TEC C-9 carbines; (xv) Colt AR-15, CAR-15, and all imitations except Colt AR-15
         Sporter H-BAR rifle; (xvi) Daewoo MAX 1 and MAX 2, aka AR 100, 110C, K-1, and K-2; (xvii)
         Dragunov Chinese made semi-auto; (xviii) Famas semi-auto (.223 caliber); (xix) Feather AT-9
         semi-auto; (xx) FN LAR and FN FAL assault rifle; (xxi) FNC semi-auto type carbine; (xxii)
         F.I.E./Franchi LAW 12 and SPAS 12 assault shotgun; (xxiii) Steyr-AUG-SA semi-auto; (xxiv)
         Galil models AR and ARM semi-auto; (xxv) Heckler and Koch HK-91 A3, HK-93 A2, HK-94 A2
         and A3; (xxvi) Holmes model 88 shotgun; (xxvii) Avtomat Kalashnikov semiautomatic rifle in
         any format; (xxviii) Manchester Arms “Commando” MK-45, MK-9; (xxix) Mandell TAC-1 semi-
         auto carbine; (xxx) Mossberg model 500 Bullpup assault shotgun; (xxxi) Sterling Mark 6; (xxxii)
         P.A.W.S. carbine; (xxxiii) Ruger mini-14 folding stock model (.223 caliber); (xxxiv) SIG 550/551
         assault rifle (.223 caliber); (xxxv) SKS with detachable magazine; (xxxvi) AP-74 Commando type
         semi-auto; (xxxvii) Springfield Armory BM-59, SAR-48, G3, SAR-3, M-21 sniper rifle, M1A,
         excluding the M1 Garand; (xxxviii) Street sweeper assault type shotgun; (xxxix) Striker 12 assault
         shotgun in all formats; (xl) Unique F11 semi-auto type; (xli) Daewoo USAS 12 semi-auto
         shotgun; (xlii) UZI 9mm carbine or rifle; (xliii) Valmet M-76 and M-78 semi-auto; (xliv) Weaver
         Arms “Nighthawk” semi-auto carbine; or (xlv) Wilkinson Arms 9mm semi-auto “Terry”.
Md. Code Ann., Pub. Safety (“PS”) § 5-101(r)(2). According to the plaintiffs, the most widely owned firearms of
those banned by the Act are the AR-15, the AK-47, and their copies.
8
  Individuals who lawfully possessed assault long guns or copycat weapons before October 1, 2013, however, may
continue to possess those weapons. Md. Code Ann., Crim. Law § 4-303(b)(3).
9
  The court will refer to such detachable magazines as “large capacity magazines” or “LCMs.” It does not appear
that CR § 4-305 bans mere possession of LCMs.

                                                         3

           Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 4 of 47



or (2) it “was purchased or obtained by the person for official use with the law enforcement

agency before retirement.” Id. § 4-302(7). The Act also exempts retired law enforcement

officers from the ban on LCMs. Id. § 4-305(a)(2), (b).

          Just days before the Firearm Safety Act was to go into effect, on September 26, 2013, the

plaintiffs filed their complaint, followed the next day by a motion for a temporary restraining

order (“TRO”), challenging the law’s constitutionality with respect to its ban on assault long

guns, copycat weapons, and LCMs. The court heard argument on the TRO on October 1, 2013,

and decided that the plaintiffs did not show they were entitled to the extraordinary relief.

Following the hearing on the TRO, the parties agreed that, instead of considering a preliminary

injunction request, the court should proceed to consider this matter on the merits.

          Accordingly, the court will now consider the plaintiffs’ claims that the Firearm Safety

Act (1) infringes their Second Amendment rights,10 (2) violates the Equal Protection Clause of

the Fourteenth Amendment, and (3) is void for vagueness.

                                                        ANALYSIS

     I.      Summary Judgment Standard

          Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphasis added). Whether a fact

is material depends upon the substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986). Accordingly, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment.” Id. “A


10
  The plaintiffs challenge the bans imposed by the Firearm Safety Act on their face, not merely as applied to their
particular circumstances. See, e.g., Ezell v. City of Chicago, 651 F.3d 684, 698 (7th Cir. 2011) (explaining that, in a
facial challenge, “[t]he remedy is necessarily directed at the statute itself and must be injunctive and declaratory; a
successful facial attack means the statute is wholly invalid and cannot be applied to anyone” (emphasis in original)).

                                                           4

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 5 of 47



party opposing a properly supported motion for summary judgment ‘may not rest upon the mere

allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing that

there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). The court must

view the evidence in the light most favorable to the nonmovant and draw all justifiable

inferences in his favor. Scott v. Harris, 550 U.S. 372, 378 (2007) (citation omitted); see also

Greater Baltimore Ctr. for Pregnancy Concerns, Inc. v. Mayor and City Council of Baltimore,

721 F.3d 264, 283 (4th Cir. 2013) (citation omitted). At the same time, the court must not yield

its obligation “to prevent factually unsupported claims and defenses from proceeding to trial.”

Bouchat, 346 F.3d at 526 (citation and internal quotation marks omitted).

   II.      Motion to Exclude Testimony

         The plaintiffs ask the court to exclude various expert and fact testimony offered by the

defendants. Rule 702 of the Federal Rules of Evidence, which governs the admissibility of

expert testimony, states:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if: (a) the expert’s
         scientific, technical, or other specialized knowledge will help the trier of fact to
         understand the evidence or to determine a fact in issue; (b) the testimony is based
         on sufficient facts or data; (c) the testimony is the product of reliable principles
         and methods; and (d) the expert has reliably applied the principles and methods to
         the facts of the case.

The party seeking to introduce expert testimony has the burden of establishing its admissibility

by a preponderance of the evidence. Daubert v. Merrell Dow Pharm., 509 U.S. 579, 592 n.10

(1993). A district court is afforded “great deference . . . to admit or exclude expert testimony

under Daubert.” TFWS, Inc. v. Schaefer, 325 F.3d 234, 240 (4th Cir. 2003) (citations and

internal quotation marks omitted); see also Daubert, 509 U.S. at 594 (“The inquiry envisioned



                                                  5

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 6 of 47



by Rule 702 is . . . a flexible one . . . .”). “In applying Daubert, a court evaluates the

methodology or reasoning that the proffered scientific or technical expert uses to reach his

conclusion; the court does not evaluate the conclusion itself,” Schaefer, 325 F.3d at 240,

although “conclusions and methodology are not entirely distinct from one another,” General

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). In essence, the court acts as gatekeeper, only

admitting expert testimony where the underlying methodology satisfies a two-pronged test for

(1) reliability and (2) relevance. See Daubert, 509 U.S. at 589.

       Rule 701 of the Federal Rules of Evidence, which governs the admissibility of lay

testimony, states:

       If a witness is not testifying as an expert, testimony in the form of an opinion is
       limited to one that is: (a) rationally based on the witness’s perception; (b) helpful
       to clearly understanding the witness’s testimony or to determining a fact in issue;
       and (c) not based on scientific, technical, or other specialized knowledge within
       the scope of Rule 702.

“[L]ay opinion testimony must be based on personal knowledge . . . .” United States v. Perkins,

470 F.3d 150, 155–56 (4th Cir. 2006) (emphasis in original). “At bottom, . . . Rule 701 forbids

the admission of expert testimony dressed in lay witness clothing . . . .” Id. at 156 (quoting

United States v. Santos, 201 F.3d 953, 963 (7th Cir. 2000)).

           A. Koper

       Dr. Christopher Koper, as the plaintiffs admit, is the only social scientist to have studied

the effects of the federal assault weapons ban that was in place from 1994 to 2004. (See Koper

Decl., ECF No. 44-7, ¶ 5.) In addition, he has studied issues related to firearms policy for twenty

years, publishing numerous studies in peer-reviewed journals on topics related to crime and

firearms. (Id. ¶¶ 3, 6–7.) The plaintiffs ask the court to exclude Koper’s expert testimony on

two grounds, neither of which is persuasive.



                                                   6

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 7 of 47



       First, the plaintiffs claim that Koper’s opinion that the Firearm Safety Act is likely to

advance Maryland’s interest in protecting public safety is not based on sufficient data, as

required by Rule 702, because his study of the federal ban found that the ban did not decrease

firearms-related crimes, the lethality and injuriousness of gun crimes, or the criminal use of

banned LCMs. (Pls.’ Mot. to Exclude, ECF No. 65, at 3–4.) Further, the plaintiffs claim, his

previous research revealed that state-level bans did not result in any reduction in crime. (Id. at

4.) The plaintiffs also allege that many of Koper’s opinions regarding the efficacy of the Firearm

Safety Act contradict deposition testimony. (Id. at 7.)

       As an initial matter, the plaintiffs often mischaracterize Koper’s statements and his

research, cherry-picking items and presenting them out of context. For example, they cite

Koper’s acknowledgment in 2004 that a few studies suggest state-level assault weapons bans did

not reduce crime as inconsistent with his conclusions regarding the Firearm Safety Act.

(Compare Koper Decl., Ex. B, at 81 n.95 (“[A] few studies suggest that state-level AW bans

have not reduced crime . . . .”), with Koper Decl. ¶¶ 77–86 (opining that the Firearm Safety Act

is likely to, inter alia, limit the number of long guns in Maryland, limit the number of LCMs in

circulation, reduce the number and lethality of gunshot victimizations, and reduce the use of

assault weapons and LCMs in crime).) But the plaintiffs omit Koper’s numerous qualifications

of those state studies. (See Koper Decl., Ex. B, at 81 n.95 (“[I]t is hard to draw definitive

conclusions from these studies . . . : there is little evidence on how state AW bans affect the

availability and use of AWs . . . ; studies have not always examined the effects of these laws on

gun homicides and shootings . . . ; and the state AW bans that were passed prior to the federal

ban . . . were in effect for only three months to five years . . . before the imposition of the federal

ban, after which they became largely redundant with the federal legislation and their effects more



                                                   7

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 8 of 47



difficult to predict and estimate.”).) Even ignoring the context in which Koper’s 2004 statement

was made, there is nothing necessarily inconsistent about a 2004 statement that a few state-level

bans were not shown to reduce overall crime and Koper’s opinion that a different state-level ban,

enacted in 2013, likely will reduce the negative effects of gun violence.

        To the extent Koper’s prior research concluded the federal ban was not effective in

various ways, his opinions in the current case are based on several other pieces of data, which the

plaintiffs entirely ignore in arguing his testimony should be excluded. (See, e.g., Koper Decl. ¶¶

13–43.) Further, Koper is clear in noting that the federal weapons ban had several features that

may have limited its efficacy that are not present with Maryland’s ban. (Id. at ¶¶ 79–81.)

        The plaintiffs also challenge Koper’s testimony on the basis that he is unable to conclude

the Firearm Safety Act will have the desired effects to a “reasonable degree of scientific

certainty.” It appears the plaintiffs are claiming that expert opinions may not be considered in

determining the constitutionality of the bans at issue here unless they are stated with such

scientific certainty. In making their argument, however, the plaintiffs fail to recognize that the

inquiry under Rule 702, as noted above, is flexible, see Daubert, 509 U.S. at 594, and that,

although a reasonable degree of scientific certainty is required for the admission of expert

testimony to prove causation in medical malpractice cases—the types of cases the plaintiffs cite

to support their position—applying such a standard here would misapprehend the court’s inquiry.

In attempting to further the state’s important interests, the legislature is not required to refrain

from acting until it has evidence demonstrating proposed legislation will certainly have the

desired effects. It is allowed to make predictions. See Turner Broadcasting Sys., Inc. v. F.C.C.

(Turner I), 512 U.S. 622, 665 (1994) (“Sound policymaking often requires legislators to forecast

future events and to anticipate the likely impact of these events based on deductions and



                                                   8

           Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 9 of 47



inferences for which empirical support may be unavailable.”). The court will defer to those

predictions as long as they are the result of reasonable inferences and deductions based on

substantial evidence. See Heller v. District of Columbia (Heller III),-- F. Supp. 2d --, 2014 WL

1978073, at *8 (D.D.C. May 15, 2014) (citing Turner Broadcasting Sys., Inc. v. F.C.C. (Turner

II), 520 U.S. 180, 211 (1997)). Koper’s testimony is well-suited to answer the question facing

the court and is precisely the kind of evidence upon which other courts have relied in assessing

similar assault weapon and LCM bans. See Heller v. District of Columbia (Heller II), 670 F.3d

1244, 1263 (D.C. Cir. 2011); Fyock v. City of Sunnyvale, -- F. Supp. 2d --, 2014 WL 984162, at

*8–9 (N.D. Cal. Mar. 5, 2014); San Francisco Veteran Police Officers Ass’n v. San Francisco, --

F. Supp. 2d --, 2014 WL 644395, at *5, *7 (N.D. Cal. Feb. 19, 2014); Shew v. Malloy, -- F. Supp.

2d --, 2014 WL 346859, at *9 n.50 (D. Conn. Jan. 30, 2014); NYSRPA, 2013 WL 6909955, at

*15–18.11 The court will not, therefore, exclude Koper’s testimony.

             B. Webster

         The plaintiffs argue that Dr. Daniel Webster’s testimony should be excluded because he

has not conducted any original research but rather has relied on the work of Koper and the data

he acquired from the Mother Jones publication.12

         It is acceptable for an expert to rely on the studies of other experts in reaching his own

opinions, although courts have excluded testimony where the expert failed to conduct any

independent examination or research to ensure the reliability of the information on which he

relies. See Doe v. Ortho-Clinical Diagnostics, Inc., 440 F. Supp. 2d 465, 470 (M.D.N.C. 2006)



11
   It does not appear that the admissibility of similar testimony by Koper was challenged in any other case in which
he was cited.
12
   The plaintiffs also claim that Webster’s opinions in paragraphs seven through nine of his declaration, as to the
dangerousness of particular firearms, are outside the scope of his expertise and, in any event, are not relevant to the
present case. Because the court does not rely on or refer to Webster’s opinions in that part of his declaration for its
findings here, the court need not resolve the issue.

                                                           9

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 10 of 47



(citation and internal quotation marks omitted) (“Where proffered expert testimony is not based

on independent research, but instead on such a literature review, the party proffering such

testimony must come forward with other objective, verifiable evidence that the testimony is

based on scientifically valid principles. One means of showing this is by proof that the research

and analysis supporting the proffered conclusions have been subjected to normal scientific

scrutiny through peer review and publication.”); Berlyn, Inc. v. Gazette Newspapers, Inc., 214 F.

Supp. 2d 530, 539–40 (D. Md. 2002) (excluding an expert because his methods were “wholly

lacking in independent research,” and there was no evidence that his opinion was “the product of

reliable principles and methods, and [was] based upon sufficient facts or data”).

       Here, over a nearly thirty-year career, Webster has devoted most of his research to gun-

related injuries and violence, has directed numerous studies related to gun violence and its

prevention, and has published seventy-nine articles in scientific, peer-reviewed journals. (See

Webster Decl., ECF No. 44-6, ¶¶ 2–5.) Although it is true he relies on Koper’s research in his

declaration, Webster served as editor of the book that included Koper’s 2013 report and, as

editor, he subjected Koper’s 2013 report to a peer review process. (See Koper Decl., Ex. A;

Webster Dep., ECF No. 70-4, at 57:11–18.) Likewise, Webster relies on data from the Mother

Jones publication, but the data were subject to independent analysis by Koper and his graduate

student. (See Koper Decl. ¶¶ 25–28.) In any event, the plaintiffs have offered nothing to suggest

the Mother Jones data are unreliable or inaccurate. Accordingly, the court is satisfied that the

information on which Webster relies in forming his expert opinion is reliable, and will not

exclude his testimony.

           C. Vince and Law Enforcement Officers

       The plaintiffs argue that the “ballistics opinions” of Joseph Vince and executive law



                                                10

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 11 of 47



enforcement officers should be excluded, as the opinions are outside the scope of their

expertise.13 They do not, however, identify the paragraphs of Vince’s declaration to which they

take objection. As the court neither relies on nor refers to any testimony by Vince on

“ballistics,” the court need not resolve this issue. Turning to the disputed testimony offered by

Baltimore County Police Department Chief James Johnson, Baltimore City Police Department

Commissioner Anthony Batts, and Prince George’s County Police Department Deputy Chief

Henry Stawinski, the court agrees with the defendants that none of this testimony contains expert

opinions on ballistics. Johnson merely acknowledges that some shots that may be loaded into a

shotgun have a risk of over-penetration;14 Batts offers testimony about research he directed and

which was reported to him in connection with his official duties; and Stawinksi testifies on his

personal observations of assault weapons piercing soft body armor. (See Johnson Decl., ECF

No. 44-3, ¶ 35 (opining that “[a] shotgun would . . . be a superior self-defense weapon to an

assault weapon, at least if it is loaded with [an] appropriate shot that does not give rise to too

great a risk of over penetration”); Batts Decl., ECF No. 44-4, ¶ 21 (testifying about research he

personally directed regarding various rounds fired by officers under his command); Stawinski

Decl., ECF No. 44-5, ¶ 30 (stating that “[m]ost assault weapons have significant penetration

capabilities that are especially dangerous to both law enforcement officers and civilians alike”).)

The officers’ testimony, based on their personal knowledge and experiences, is properly

admissible.15

             D. Allen


13
   Additionally, the plaintiffs claim that Vince’s “firearms-related opinions,” (see Vince Decl., ECF No. 44-8, ¶¶ 10–
19, 31–32), should be excluded as outside his area of expertise. Because the court neither relies on nor refers to
Vince’s opinions in that part of his declaration, the court does not need to decide the issue.
14
   Johnson’s familiarity with shotguns stems from his formal law enforcement training, as well as his personal
ownership of a shotgun that he uses for hunting. (See Johnson Dep., ECF No. 62-2, at 6:8–12; 67:5–69:19.)
15
   In any event, the court does not rely on or refer to Johnson’s or Batts’s disputed testimony, and the plaintiffs,
therefore, are not prejudiced by its admission.

                                                         11

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 12 of 47



         The plaintiffs claim that the court should exclude Lucy Allen’s expert opinions related to

the frequency with which the banned weapons are used defensively for two reasons. First, they

claim that her conclusions are based on the coding of stories she did not independently verify.

The court notes, however, that the database which Allen studied is maintained by the NRA,

suggesting, if anything, that her study may have a bias in favor of finding more instances of the

defensive use of firearms. Moreover, the plaintiffs proffer nothing to suggest the stories

collected by the NRA are unreliable or inaccurate. Second, they argue that she cannot base her

opinions on stories, which, they claim, are inappropriate anecdotal evidence. In light of the

apparent dearth of other evidence demonstrating that the firearms at issue here are used for self-

defense, Allen’s use of the NRA database is appropriate and acceptable. Not only do the cases to

which the plaintiffs cite for the opposite conclusion not stand for the proposition that an expert

can never rely on anecdotal evidence, they expressly contemplate the use of such evidence.16

See Allison v. McGhan Med. Corp., 184 F.3d 1300, 1316 (11th Cir. 1999) (acknowledging that

case reports do not provide reliable scientific proof of causation, but recognizing their

importance for “raising questions and comparing clinicians’ findings”).17

             E. Johnson and Bulinski

         Finally, the plaintiffs seek to exclude Johnson’s testimony in front of the Maryland

General Assembly and Maximillian Bulinski’s declaration because the defendants did not

disclose them in accordance with Federal Rule of Civil Procedure 26(a) or (e). See also Fed. R.

Civ. P. 37(c)(1) (“If a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a


16
   The court fails to see how one would find the rate with which guns are used for defensive purposes without
relying on anecdotal evidence.
17
   To the extent the plaintiffs challenge Allen’s reliance on the Mother Jones data, their challenge must fail. As
explained above, the data were subject to independent review by Koper and his graduate student.

                                                          12

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 13 of 47



motion . . . .”). Evidence a party has failed to timely disclose will not be excluded if the failure is

substantially justified or harmless. S. States Rack and Fixture, Inc v. Sherwin-Williams Co., 318

F.3d 592, 595–96 (4th Cir. 2003) (articulating five factors the court should consider when

deciding whether exclusion is proper: the surprise to the party against whom the evidence is

offered, the ability of the party to cure that surprise, the extent to which the testimony would

disrupt trial, the explanation for the failure, and the importance of the testimony).

       Any failure to disclose Johnson’s testimony in front of the General Assembly was

harmless. The portions of Johnson’s testimony relevant to the plaintiffs’ challenge here are not

substantively different from his statements in his declaration. Nor do the plaintiffs allege any

manner in which they are different. The plaintiffs thus were not prejudiced because they were

not deprived of a full opportunity to examine Johnson on his views of the Firearm Safety Act or

gun-related crime.

       The defendants’ failure to disclose Bulinski’s testimony is substantially justified. The

defendants first had notice they would need to investigate evidence related to Bulinski’s

declaration when the plaintiffs filed their opposition memorandum on March 17, 2014. The

defendants did not learn they would want to offer Bulinski’s testimony until March 27, 2014,

when he attempted to make the purchases about which he testifies. This was only fifteen days

before they filed their reply memorandum. In addition, because the testimony is responsive to

the plaintiffs’ evidence, the testimony does not raise new issues of which the plaintiffs were

unaware such that the plaintiffs are prejudiced. In fact, the plaintiffs do not claim any prejudice

in their papers. Further, Bulinski’s testimony offers valuable information given the plaintiffs’

limited evidence as to the availability of firearms magazines with capacities of ten rounds or less.

       The court will not exclude Johnson’s testimony or Bulinski’s declaration.



                                                  13

            Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 14 of 47



     III.      Second Amendment

            The plaintiffs claim that Maryland’s ban on various assault weapons and LCMs infringes

their Second Amendment rights. The Second Amendment states: “A well regulated Militia,

being necessary to the security of a free State, the right of the people to keep and bear Arms shall

not be infringed.” U.S. Const. amend. II. It is applicable to the states through the Fourteenth

Amendment. McDonald v. City of Chicago, Ill., 130 S. Ct. 3020, 3026, 3050 (2010).

            In District of Columbia v. Heller (Heller I), the Supreme Court found that the Second

Amendment codified a pre-existing, individual right to keep and bear arms and that its core

protection was the right of “law-abiding, responsible citizens to use arms in defense of hearth

and home.” 554 U.S. 570, 592, 635 (2008). Accordingly, the Court found that a complete

prohibition on handguns—the class of weapon “overwhelmingly chosen by American society for

[the] lawful purpose [of self-defense]” in the home—infringed on the central protection of the

Second Amendment and thus failed any level of constitutional scrutiny. Id. at 628–29; see also

Woollard v. Gallagher, 712 F.3d 865, 874 (4th Cir. 2013) (noting that self-defense in the home is

the “core protection” of the Second Amendment right).

            The Court also recognized, however, that the right to bear arms is not unlimited, and

articulated some of its boundaries. With respect to the types of weapons protected, the Court

found that the Second Amendment does not protect “a right to keep and carry any weapon

whatsoever in any manner whatsoever and for whatever purpose.” Heller I, 554 U.S. at 626.

Instead, it only protects those that are “‘in common use at the time,’”18 and “typically possessed




18
  The Supreme Court has not articulated the time during which common use is measured. Most courts that have
addressed the issue have looked at the current use of a weapon. At least one court has noted the Supreme Court’s
failure to clarify the time frame, although it still referenced statistics on current use. See Shew, 2014 WL 346859, at
*5 & n.37.

                                                          14

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 15 of 47



by law-abiding citizens for lawful purposes.”19 Id. at 625, 627 (quoting Miller, 307 U.S. 174,

179 (1939)); see also Heller II, 670 F.3d at 1260 (“[W]e must also ask whether the prohibited

weapons are typically possessed by law-abiding citizens for lawful purposes; if not, then they are

not the sorts of ‘Arms’ protected by the Second Amendment.” (internal citations omitted)).

Further, the Court found “longstanding” regulations of firearms “presumptively lawful,”

identifying as examples regulations prohibiting the possession of firearms by felons or the

mentally ill, prohibiting the carrying of firearms in “sensitive places,” or imposing conditions on

the commercial sale of firearms. Heller I, 554 U.S. at 626–27 & n.26.

         Given that the right to bear arms is not boundless, the Fourth Circuit, like several others,

applies a two-part approach to Second Amendment claims. Woollard, 712 F.3d at 874–75; see

also Peruta v. Cnty. of San Diego, 742 F.3d 1144, 1150 (9th Cir. 2014); Nat’l Rifle Ass’n of Am.,

Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 194 (5th Cir. 2012);

United States v. Greeno, 679 F.3d 510, 518 (6th Cir. 2012); Heller II, 670 F.3d at 1252; Ezell,

651 F.3d at 703–04; United States v. Reese, 627 F.3d 792, 800–01 (10th Cir. 2010). First, the

court determines whether the challenged law “imposes a burden on conduct falling within the

scope of the Second Amendment’s guarantee.” Woollard, 712 F.3d at 875 (quoting United

States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010)). “This historical inquiry seeks to determine

whether the conduct at issue was understood to be within the scope of the right at the time of

ratification.” Id. (quoting Chester, 628 F.3d at 680) (internal quotation marks omitted). If it was

not, then the law regulating such conduct is valid. Id. If the conduct does fall within the scope

of the Second Amendment right, then the court must move to the second part of the inquiry and

19
  With its holding, the Court rejected claims that the Second Amendment protects the right to possess weapons that
would be effective in modern military combat, such as M-16 rifles, but that are “highly unusual in society at large.”
Heller I, 554 U.S. at 627–28. In doing so, the Court noted that “the conception of the militia at the time of the
Second Amendment’s ratification was the body of all citizens capable of military service, who would bring the sorts
of lawful weapons that they possessed at home to militia duty.” Id. at 627.

                                                         15

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 16 of 47



apply “the appropriate form of means-end scrutiny.” Id. (quoting Chester, 628 F.3d at 680)

(internal quotation marks omitted).

     A. Infringement of the Second Amendment Right

         The court must first determine whether the weapons at issue here are of the type falling

within the Second Amendment’s scope. The defendants do not appear to claim Maryland’s ban

on assault weapons and LCMs is longstanding such that it is presumptively valid. See Heller II,

670 F.3d at 1253 (“A requirement of newer vintage is not . . . presumed valid.”). The court must

instead evaluate whether the banned assault long guns and LCMs are in common use for lawful

purposes. See Heller I, 554 U.S. at 625, 627; Heller II, 670 F.3d at 1260; Shew, 2014 WL

346859, at *5; NYSRPA, 2013 WL 6909955, at *10–11. If they are not—or if they are dangerous

and unusual—they fall outside the Amendment’s protections, and Maryland’s law banning the

weapons is valid without further analysis. See Heller I, 554 U.S. at 627; Woollard, 712 F.3d at

875.20

         The plaintiffs contend that, according to data from the MSP, the banned long guns have

been generally increasing in popularity since 1995. (See Dalaine Brady Decl., Ex. C, ECF No.

44-10.) Indeed, over the past three years in Maryland, there have been approximately 35,000

transfers of assault weapons and frames and receivers of such weapons.21 (Id.) The plaintiffs

also claim that at least 5 million of the banned assault weapons are possessed nationwide, and


20
   There is an apparent tension between the requirement of a historical analysis that examines the scope of the right
as understood in 1868, see McDonald, 130 S.Ct. at 3041–42, and the need to evaluate whether the banned firearms
are “in common use” at the present time, but it is not necessary to address that tension for purposes of this opinion.
It may be that the purpose of the right to bear arms—i.e., self-defense—is measured at the time of ratification, while
the kind of weapons used for that purpose—e.g., handguns or assault rifles—is measured at the time the state law is
passed.
21
   Since 1994, Maryland has gathered information regarding the transfer of regulated firearms. (See Brady Decl. ¶¶
21–29.) It is important to note, however, that all transfers were recorded, even if the transfer was of a firearm
previously transferred. (Id. ¶ 33.) Thus, for example, if a single firearm was transferred five times over the past two
decades, it would appear as five separate transactions. (Id.) In this way, the information collected by Maryland may
overstate the number of regulated firearms.

                                                          16

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 17 of 47



that the number may be as high as 8.2 million. (See Johnson Dep., ECF No. 55-17, at 43:2–9;

see also James Curcuruto Decl., Ex. A, ECF No. 55-9, ¶ 1 (“Figures from the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) Annual Firearms Manufacturers and Exports Reports

(AFMER) show that between 1990 and 2012, United States manufacturers produced

approximately 4,796,400 AR-platform rifles for sale in the United States commercial

marketplace. . . . During these same years, . . . approximately 3,415,000 AR- and AK-platform

rifles were imported into the United States for sale in the commercial marketplace.”).) The

popularity of these firearms, the plaintiffs claim, is further evidenced by the frequency with

which they are manufactured and sold. (See Curcuruto Decl., Ex. A, ¶ 1 (noting that, in 2012,

more AR- and AK-platform rifles were manufactured in or imported to the United States than the

most commonly sold vehicle); see also id. ¶ 3 (indicating that retailers reported that AR- and

AK-platform rifles accounted for 20.3% of the firearms they sold in 2012).)

       As for the LCMs banned by the Firearm Safety Act, the plaintiffs assert that they are

standard with the purchase of most new pistols, and have been sold in the civilian market for

over one hundred years. (See Guy Rossi Decl., Ex. A, ECF No. 55-11, at 2; see also James

Supica Decl., Ex. A, ECF No. 55-14, at 7.) They claim that, across the nation, LCMs represent

seventy-five million, or forty-six percent, of all magazines in U.S. consumer possession between

1990 and 2012. (Curcuruto Decl., Ex. A, ¶ 6; see also Koper Decl., Ex. B, at 1 (stating that gun

industry sources estimated that, as of 1995, there were 25 million LCMs available in the United

States, and that an additional 4.7 million LCMs were imported into the country from 1995 to

2000).) Marylanders owned about 725,000 of those LCMs during that time. (Curcuruto Decl.,

Ex. A, ¶ 6.) Based on the absolute numbers of assault weapons and LCMs, the plaintiffs ask the

court to conclude that they are in common use.



                                                 17

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 18 of 47



        Further, the plaintiffs argue that the banned assault weapons and LCMs are commonly

possessed for self-defense and competitive marksmanship.22 They claim that assault weapons

banned by the Firearm Safety Act represent about sixty percent of the firearms used at AGC’s

firing range in Marriottsville, Maryland. (See John Josselyn Decl., ECF No. 55-6, ¶ 7.) In

addition, “[f]or the past quarter of a century AR15’s have consistently been used by winning

competitors at the U.S. Civilian Marksmanship National Match target shooting championships

held each year at Camp Perry, Ohio.” (Gary Roberts Decl., ECF No. 55-10, ¶ 18.) Likewise,

some competitions “are designed specifically for pistols, rifles and shotguns capable of holding a

greater number of rounds than the Act permits.” (Rossi Decl., Ex. A, at 2.) Finally, the plaintiffs

assert that the banned firearms and LCMs are used in a small percentage of crime in Maryland,

are used infrequently in mass shootings and murders of law enforcement officers, and are no

more dangerous to law enforcement officers than other rifles. (See Mark Gius Decl., Ex. A, ECF

No. 55-12, at 2 (estimating that, at most, 2.52% of murder victims in the United States were

killed with assault rifles); Table 27, Law Enforcement Officers Feloniously Killed, ECF No. 55-

28 (indicating that, from 2003 to 2012, of the 493 law enforcement murders caused by firearms,

92 of those, or 18.7%, involved rifles, an unspecified subset of which were assault rifles);

Webster Dep., ECF No. 55-18, at 104:9–17 (suggesting that rifles not banned under the Firearm

Safety Act are equally effective in penetrating law enforcement armor as the assault rifles that

are banned); see also Roberts Decl. ¶ 5 (“There is nothing ballistically special or different about

a .223/5.56mm bullet whether fired from an AR-15 or some other rifle of the same caliber.”);

22
   The plaintiffs also claim that the banned assault long guns and LCMs are in common use for hunting, which the
Supreme Court has indicated may be a use protected by the Second Amendment. See Heller I, 554 U.S. at 599. The
plaintiffs proffer no evidence, however, to suggest that the weapons at issue are used or even possessed for that
purpose. Further, although the court recognizes the need to build proficiency with a firearm for the purposes of
hunting or self-defense, there has been no indication from the Supreme Court that competitive marksmanship in
itself is a purpose protected by the Second Amendment. See id. at 626 (noting the Second Amendment right is not
one to “keep and carry any weapon whatsoever in any manner whatsoever and for whatever purpose” (emphasis
added)).

                                                       18

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 19 of 47



Buford Boone Decl., ECF No. 55-13, ¶ 4 (“[T]he soft body armor commonly worn by law

enforcement officers is rated only to stop handgun rounds. It is not rated to stop most center-fire

rifle rounds.”).) The plaintiffs, therefore, maintain that the banned assault weapons and LCMs

are commonly used for lawful purposes.

        According to the defendants, by contrast, assault weapons comprise a small portion of the

current civilian gun stock in the United States. (See Lawrence Tribe Testimony, ECF No. 44-74,

at 24 (estimating that approximately seven million assault weapons are owned in the United

States today); see also Marylanders to Prevent Gun Violence Br., ECF No. 40, at 4, 6–7

(estimating that the number of assault weapons in the United States is closer to the number of

machineguns than the number of handguns).) Koper estimates that, at the time of the 1994

federal ban, assault weapons comprised less than one percent of the civilian gun stock. (Koper

Decl. ¶ 19.) Assuming that recent sales have increased the number of assault weapons in the

current civilian market to nine million, such weapons would represent about three percent of the

civilian gun stock. (See William J. Krouse, Cong. Research Serv., Gun Control Legislation, ECF

No. 44-28, at 8 (estimating that, by 2009, the total number of firearms available to U.S. civilians

was approximately 310 million).) The defendants also assert that the absolute number of assault

weapons far exceeds the number of people who own them. In recent decades, gun ownership in

the United States has become increasingly concentrated; fewer households own firearms, but

those households owning guns own more of them. (See Webster Decl. ¶¶ 13–14; see also NSSF

Rep., ECF No. 44-75, at 13 (indicating that the average owner of modern sporting rifles had 2.6

such weapons in 2010 and 3.1 such weapons in 2013).)23 Using NSSF’s figure that the average



23
   Although it is not entirely clear what weapon qualifies as a modern sporting rifle, it appears NSSF began using
this term in an effort to rebrand assault weapons, and the plaintiffs use this term to refer to AR- and AK-platform
rifles. (See Curcuruto Dep., ECF No. 44-44, at 79:14–80:21 (suggesting that he knows what a modern sporting rifle

                                                        19

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 20 of 47



assault weapons owner has 3.1 such weapons, this means less than 1% of Americans own an

assault weapon. In Maryland specifically, from 1994 to 2012, there were a total of 604,051

transfers of regulated firearms, of which only 46,577 were assault weapons. (See Brady Decl.,

Ex. C.) Assuming again that the average assault weapons owner has 3.1 such weapons, this

means approximately 15,000 Marylanders own 46,577 assault weapons. The defendants assert

that, in light of Maryland’s approximately 4.5 million adult residents, the number of Marylanders

owning assault weapons is well below 1%.24 See U.S. Census Bureau: State & County

QuickFacts, Maryland (last revised July 8, 2014), available at

http://quickfacts.census.gov/qfd/states/24000.html.

         The defendants further claim that assault weapons and LCMs25 are not commonly used

for self-defense, and indeed the plaintiffs fail to identify a single incident in which a Marylander

defended herself using an assault weapon. With the exception of one incident not relevant

here,26 Maryland law enforcement officials are unaware of any Marylander using an assault

weapon, or needing to fire more than ten rounds, to protect himself. (Johnson Decl. ¶¶ 30–31,

39–40; Batts Decl. ¶¶ 29–31, 37; Stawinski Decl. ¶¶ 24–25, 34; Marcus Brown Decl., ECF No.

44-2, ¶ 18; see also Webster Decl. ¶ 20 (stating that he is aware of no study or data suggesting

that assault weapons features and LCMs are necessary for personal defense); Tribe Testimony at

14 (explaining that “in the case of high-capacity magazines, significant market presence does not


is when he sees it); see also id. at 69:9–72:16, 92:6–9 (indicating that NSSF created the term “modern sporting
rifles” to cover, inter alia, “semiautomatic AR- or AK-platform rifle[s] and the variances thereof”).)
24
   The defendants recognize that, in 2013, the number of Marylanders owning assault weapons was likely higher due
to the many last-minute sales leading up to the implementation of the Firearm Safety Act.
25
   The defendants dispute that LCMs are “bearable arms” falling within the scope of the Second Amendment’s
protection. See Heller, 554 U.S. at 582 (“[T]he Second Amendment extends, prima facie, to all instruments that
constitute bearable arms . . . .”). The court need not resolve this issue and will assume, although not decide, that
they are bearable arms under the Second Amendment.
26
   Anthony Batts, the Commissioner of the Baltimore Police Department, is aware of just one incident in which a
civilian in Baltimore City fired more than ten rounds in a self-defense incident, but a number of the rounds were
fired as the perpetrators were fleeing the scene. (Batts Decl. ¶ 31; see also Josselyn Dep., ECF No. 44-46, at 15:15–
19:10.)

                                                         20

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 21 of 47



necessarily translate into heavy reliance by American gun owners on those magazines for self-

defense”).) The defendants’ expert, Lucy Allen, confirms that it is rare for a self-defender to fire

more than ten rounds. (Allen Decl., ECF No. 44-9, ¶ 8.) Upon analyzing the NRA Institute for

Legislative Action’s reports on self-defense incidents occurring between January 2011 and

December 2013, she determined that, on average, 2.1 bullets were fired. (Id. ¶¶ 11–12.) Put

simply, the defendants argue that, although the plaintiffs may believe that particular assault

weapons and LCMs are well-suited for self-defense, there is no evidence to support their claims.

       The defendants finally argue that the banned assault weapons and LCMs fall outside

Second Amendment protection as dangerous and unusual arms. They assert that the banned

firearms, which are substantially similar—and indeed, as discussed below, possibly more

effective—in functioning, dangerousness, and killing capacity as their fully automatic

counterparts, are military-style weapons designed for offensive use. (See Supica Dep., ECF No.

44-41, at 75:7–77:8; Boone Dep., ECF No. 44-42, at 95:8–25; Curcuruto Dep., ECF No. 44-44,

at 91:3–11; Rossi Dep., ECF No. 44-43, at 94:15–95:11; H.R. Rep. 103-489, ECF No. 44-23, at

18–20; see also 2011 Bushmaster Product Catalogue, ECF No. 44-70, at 3 (advertising the

Bushmaster ACR (adaptive combat rifle) as “the ultimate military combat weapons system” and

“[b]uilt specifically for law enforcement and tactical markets”)); see also Staples v. United

States, 511 U.S. 600, 602–03 & n.1 (1994) (identifying the AR-15 as “the civilian version of the

military’s M–16 rifle” and explaining that, although the AR-15 is only semi-automatic, it

nevertheless “requires no manual manipulation by the operator to place another round in the

chamber after each round is fired”). Likewise, LCMs serve an obvious military function by

allowing the shooter to fire many rounds without having to pause to reload. (See 2011 ATF

Study, ECF No. 44-16, at 10 (reporting the working group’s determination that “magazines



                                                21

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 22 of 47



capable of holding large amounts of ammunition, regardless of type, are particularly designed

and most suitable for military and law enforcement applications”); see also 1998 ATF Study,

ECF No. 44-15, at 38 (explaining that a firearm’s ability “to accept a detachable large capacity

military magazine gives [it] the capability to expel large amounts of ammunition quickly,” which

“serves a function in combat and crime, but serves no sporting purpose”).)

       This capacity, the defendants reason, can allow a criminal to cause mass casualties, while

depriving victims and law enforcement of an opportunity to escape or overwhelm an assailant as

he reloads his weapon. (See Gary Kleck Dep., ECF No. 44-51, at 139:11–25 (explaining that, in

the mass shooting at an Aurora, Colorado movie theater, the assailant was able to fire 100 rounds

without reloading); see also Newspaper Articles, ECF No. 44-40 (documenting situations in

which bystanders or law enforcement officers were able to intervene as the assailant attempted to

reload); Batts Decl. ¶ 49 (reasoning that, when a mass shooter must load ten 10-round magazines

to fire 100 rounds, as opposed to a single 100-round drum, bystanders have about 6 to 9 more

chances to escape and bystanders or law enforcement officers have about 6 to 9 more chances to

intervene during a pause in firing).) Indeed, assault weapons and LCMs are disproportionately

represented in mass shootings. (See Koper Decl. ¶ 25 (explaining that 21% of 62 mass shootings

between 1982 and 2012 involved the use of an assault rifle, and that more than half of those

incidents involved assault weapons, LCMs, or both); Allen Decl. ¶ 15 (indicating that, over the

last three decades, LCMs were used in 85% of mass shootings where the magazine capacity was

known, and that, in the past two years, LCMs were used in 5 of the 7 mass shootings with known

magazine capacity); see also Webster Decl. ¶ 15). And the use of assault weapons and LCMs in

mass shootings is correlated with more fatalities and more injuries than shootings in which they

were not used. (See Koper Decl. ¶¶ 27, 37–43.) Beyond mass shootings, the defendants claim



                                                22

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 23 of 47



that assault weapons and LCMs are also disproportionately represented in murders of law

enforcement officers. (See id. ¶¶ 16, 22–23, 29, 35 (explaining that, before the federal assault

weapons ban went into effect, assault weapons accounted for up to nine percent of murders of

law enforcement officers, and that, in 1994, LCMs were involved in thirty-one to forty-one

percent of murders of officers); Webster Decl. ¶ 18 (internal citations omitted) (“[A] study of

murders of police officers while on duty in 1994 found that assault weapons were used in 16% of

the murders and 31% to 41% of the police officers were murdered with a firearm with a[n] LCM.

The Violence Policy Center examined data on law enforcement officers murdered in the line of

duty from the FBI for 1998-2001 and found 19.4% (41 of 211) had been shot with an assault

weapon.”).) In sum, the defendants claim that assault weapons and LCMs are not commonly

used and, in any event, are not useful or commonly used for self-defense.

       Upon review of all the parties’ evidence, the court seriously doubts that the banned

assault long guns are commonly possessed for lawful purposes, particularly self-defense in the

home, which is at the core of the Second Amendment right, and is inclined to find the weapons

fall outside Second Amendment protection as dangerous and unusual. First, the court is not

persuaded that assault weapons are commonly possessed based on the absolute number of those

weapons owned by the public. Even accepting that there are 8.2 million assault weapons in the

civilian gun stock, as the plaintiffs claim, assault weapons represent no more than 3% of the

current civilian gun stock, and ownership of those weapons is highly concentrated in less than

1% of the U.S. population. The court is also not persuaded by the plaintiffs’ claims that assault

weapons are used infrequently in mass shootings and murders of law enforcement officers. The

available statistics indicate that assault weapons are used disproportionately to their ownership in




                                                23

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 24 of 47



the general public and, furthermore, cause more injuries and more fatalities when they are used.27

As for their claims that assault weapons are well-suited for self-defense, the plaintiffs proffer no

evidence beyond their desire to possess assault weapons for self-defense in the home that they

are in fact commonly used, or possessed, for that purpose.28 Finally, despite the plaintiffs’

claims that they would like to use assault weapons for defensive purposes, assault weapons are

military-style weapons designed for offensive use, and are equally, or possibly even more

effective, in functioning and killing capacity as their fully automatic versions.29

        Nevertheless, the court need not resolve whether the banned assault weapons and LCMs

are useful or commonly used for lawful purposes, see Woollard, 712 F.3d at 875–76 (making

clear that courts need not decide the infringement issue to rule on Second Amendment claims),

and will assume, although not decide, that the Firearm Safety Act places some burden on the

Second Amendment right. See Heller II, 670 F.3d at 1260–61.

     B. The Appropriate Level of Means-End Scrutiny

        Because the court assumes the Firearm Safety Act infringes on the Second Amendment,

it must decide what level of means-ends scrutiny to apply to determine the law’s

constitutionality.

        The Supreme Court held in Heller I that a heightened level of scrutiny applies to


27
   In their papers and at the hearing on the parties’ motions, the plaintiffs claim assault weapons are not used
disproportionately in crimes, pointing to, for example, the fact that law enforcement officers are more likely to be
killed by motor vehicles or handguns. (See, e.g., Hr’g Tr., ECF No. 76, at 42:21–43:6.) The plaintiffs
misunderstand the disproportionality to which the defendants are referring and which the court finds supports the
legislature’s conclusion. It may be that police officers are killed more often by handguns than assault weapons, but
the evidence also demonstrates assault weapons are used disproportionately to their ownership in the population.
28
   Plaintiffs cite an NSSF survey of 5,070 “modern sporting rifle” owners in which “home defense” was the second
most important reason responders gave for owning the guns, behind recreational target shooting, as evidence that
assault weapons are commonly owned for self-defense. (Curcuruto Decl., Ex. B, at 33.) The survey question only
asked how important home defense was for owning the weapon and provided an average rating between one and ten.
The court is not persuaded that these data demonstrate assault weapons are commonly owned for self-defense.
29
   The Supreme Court indicated in Heller I that M-16 rifles could be banned as dangerous and unusual. 554 U.S. at
627. Given that assault rifles like the AR-15 are essentially the functional equivalent of M-16s—and arguably more
effective—the same reasoning would seem to apply here.

                                                        24

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 25 of 47



regulations found to burden the Second Amendment right, 554 U.S. at 628 n.27, but did not

further articulate whether and when strict or intermediate scrutiny applies. From the Court’s

holding in Heller I, the Fourth Circuit has subsequently determined that whether strict or

intermediate scrutiny applies requires the court to consider “the nature of the person’s Second

Amendment interest, the extent to which those interests are burdened by government regulation,

and the strength of the government’s justifications for the regulation.” United States v.

Masciandaro, 638 F.3d 458, 470 (4th Cir. 2011).

         The Fourth Circuit has likened the analysis to that under the First Amendment, where

content-based regulations must survive strict scrutiny, while time, place, and manner restrictions

only must survive intermediate scrutiny. Id. at 470–71; Chester, 628 F.3d at 682; see also Heller

II, 670 F.3d at 1262; United States v. Marzzarella, 614 F.3d 85, 97–98 (3d Cir. 2010). Applying

a similar framework to Second Amendment cases, the Fourth Circuit noted that “we assume that

any law that would burden the ‘fundamental,’ core right of self-defense in the home by a law-

abiding citizen would be subject to strict scrutiny.” Masciandaro, 638 F.3d at 470. On the other

hand, “less severe burdens on the right, laws that merely regulate rather than restrict, and laws

that do not implicate the central self-defense concern of the Second Amendment, may be more

easily justified.”30 Id. (quoting Chester, 628 F.3d at 682) (internal quotation marks omitted); see

also Peruta, 742 F.3d at 1167-68 (reserving a higher standard of scrutiny for those laws that

destroy the core right, but a lower standard for those that merely burden it); Kachalsky v. Cnty. of

Westchester, 701 F.3d 81, 93–96 (2d Cir. 2012) (holding intermediate scrutiny is appropriate



30
   The Fourth Circuit has applied intermediate scrutiny to laws regulating the ability to carry arms outside the home
and to laws prohibiting misdemeanants from possessing a firearm. See, e.g., Woollard, 712 F.3d at 876 (addressing
a requirement that an individual demonstrate a “good and substantial reason” for carrying a handgun in public before
he can obtain a permit to do so); Masciandaro, 638 F.3d at 471 (addressing a regulation barring the carrying of
loaded weapons in a motor vehicle in a national park); Chester, 628 F.3d at 683 (addressing a statute prohibiting
those convicted of a misdemeanor crime involving domestic violence from possessing a firearm).

                                                         25

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 26 of 47



where a firearm regulation does not burden the core protection of self-defense in the home);

Heller II, 670 F.3d at 1261 (noting that the court determines the level of scrutiny “by assessing

how severely the prohibitions burden the Second Amendment right”); Marzzarella, 614 F.3d at

97 (finding intermediate scrutiny was appropriate for evaluating the prohibition of unmarked

firearms because the law did not severely limit the possession of firearms and left a person free

to possess any otherwise lawful firearm of his choosing).

        Applying that framework here, the court finds intermediate scrutiny is appropriate for

assessing the constitutionality of Maryland’s ban because it does not seriously impact a person’s

ability to defend himself in the home, the Second Amendment’s core protection. It does not ban

the quintessential weapon—the handgun—used for self-defense in the home. Nor does it prevent

an individual from keeping a suitable weapon for protection in the home. In fact, the plaintiffs

can point to no instance where assault weapons or LCMs were used or useful in an instance of

self-defense in Maryland.31 As already discussed, four law enforcement agents leading state and

local law enforcement offices in Maryland could not identify a single instance in which an

assault weapon or more than ten rounds of ammunition were used or were necessary to ward off

an attacker. (Johnson Decl. ¶¶ 30–31, 39–40; Batts Decl. ¶¶ 29–31, 37; Stawinski Decl. ¶¶ 24–

25, 34; Brown Decl. ¶ 18; see also Webster Decl. ¶ 20.) Therefore, although the bans remove a

class of weapons that the plaintiffs desire to use for self-defense in the home, (see, e.g., Kolbe

Decl. ¶ 8), there is no evidence demonstrating their removal will significantly impact the core

protection of the Second Amendment. Accordingly, intermediate scrutiny applies. See Heller II,

670 F.3d at 1261–62 (applying intermediate scrutiny where the court found the prohibitions on

31
  The plaintiffs include a letter in the record from a former Maryland State Trooper in which the Trooper recounts
an instance where, while on duty, he fired twenty-one rounds at a criminal who had a hostage—completely
emptying the magazines in his two firearms—and actually shot the criminal eight times. (Letter from Lawrence J.
Nelson, ECF No. 55-34, at 1.) The letter provides no evidence as to whether it was necessary to dispense all twenty-
one rounds.

                                                        26

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 27 of 47



assault rifles and LCMs did not “effectively disarm individuals or substantially affect their

ability to defend themselves”); Colorado Outfitters Assoc. v. Hickenlooper, -- F. Supp. 2d --,

2014 WL 3058518, at *14 (D. Colo. June 26, 2014) (finding intermediate scrutiny applied to a

ban on LCMs with more than fifteen rounds because, although touching the core right to bear

arms for defense of self and home, it did not severely limit a person’s ability to keep arms for

that purpose); Fyock, 2014 WL 984162, at *6–7 (finding a ban on LCMs only warranted

intermediate scrutiny because, although close to the core right of self-defense in the home, the

law only created a minor burden on that right given the number of alternatives); San Francisco

Veteran Police Officers Ass’n, 2014 WL 644395, at *4–5 (finding intermediate scrutiny applied

to a ban on LCMs because the ban “merely burdens” but does not “destroy” the right to self-

defense); Shew, 2014 WL 346859, at *7 (finding intermediate scrutiny appropriate because the

challenged legislation “provides alternate access to similar firearms and does not categorically

ban a universally recognized class of firearms”); NYSRPA, 2013 WL 6909955, at *12–13

(finding intermediate scrutiny appropriate because “nearly universally” courts had applied

intermediate scrutiny in the Second Amendment context and because application of strict

scrutiny would be inconsistent with the Supreme Court’s holding that some regulations are

presumptively valid).

       The plaintiffs raise two arguments as to why strict scrutiny should apply, but they are not

persuasive. First, they contend that, any time a firearm is in common use and used for lawful

purposes, a ban on ownership is per se unconstitutional. There is nothing in the relevant case

law to support such a claim and, in fact, such a holding would be contrary to established Fourth

Circuit precedent. See Masciandaro, 638 F.3d at 470 (applying intermediate scrutiny to a

regulation presumed to infringe on the Second Amendment’s protections). Further, Heller I does



                                                27

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 28 of 47



not require such a holding. Although the Supreme Court found commonly used weapons to fall

within the Second Amendment’s protection, it said nothing of when intermediate or strict

scrutiny applies. See Heller I, 554 U.S. at 628-29; see also Chester, 628 F.3d at 682 (“We do not

apply strict scrutiny whenever a law impinges upon a right specifically enumerated in the Bill of

Rights.”).

       Second, the plaintiffs claim that strict scrutiny should apply any time a regulation touches

the core right of self-defense in the home, regardless of the extent to which the regulation

burdens it. To support their position, the plaintiffs point to the Fourth Circuit’s assumption in

dicta in Masciandaro that “any law that would burden” the core right would be subject to strict

scrutiny. 638 F.3d at 470 (emphasis added). The plaintiffs, however, ignore the rest of the

Fourth Circuit’s opinion. Immediately before the cited language, the Fourth Circuit recognized

that not all burdens are treated the same under the Second Amendment and that it is only those

that impose a “severe burden” on the core right that require “strong justification.” Id. (quoting

Chester, 628 F.3d at 682). The court concludes, therefore, that Fourth Circuit precedent is in line

with the holdings of other circuits: where the burden is not severe, even assuming a regulation

touches the core right, intermediate scrutiny applies.

   C. Applying Intermediate Scrutiny

       To survive intermediate scrutiny, the government must demonstrate that the laws at issue

are “reasonably adapted to a substantial government interest.” Woollard, 712 F.3d at 876

(quoting Masciandaro, 638 F.3d at 471) (internal quotation marks omitted); Chester, 628 F.3d at

683 (holding the government must demonstrate that there is a “reasonable fit” between the law at

issue and the government’s substantial interest). The Fourth Circuit has made clear that

intermediate scrutiny “does not require that a regulation be the least intrusive means of achieving



                                                 28

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 29 of 47



the relevant government objective, or that there be no burden whatsoever on the individual right

in question.” Masciandaro, 638 F.3d at 474. Nor does the fit have to be perfect. Woollard, 712

F.3d at 878. Instead, Maryland’s interests only must be “substantially served” by the law. Id.

Further, the Fourth Circuit in Woollard made clear that where the government has satisfied the

requirements of the relevant level of scrutiny, the court would not question the government’s

policy judgments in favor of other options. Id. at 881 (noting that the court “cannot substitute

[its] views for the considered judgment of the General Assembly”). Thus, the court cannot find a

law unconstitutional solely because the plaintiffs have offered arguably more effective

alternatives for serving the government’s objective.32

         The Fourth Circuit has expressly found that the government has a substantial interest in

providing for public safety and preventing crime, id. at 877; see also Masciandaro, 638 F.3d at

473 (finding that the government has a substantial interest in providing for public safety in

national parks), the interests the defendants advance here. In fact, the court has implied that

protecting public safety may even be a compelling interest. Masciandaro, 638 F.3d at 473

(noting that cases have described the government’s interest in public safety as “compelling” and

citing cases). In any event, the plaintiffs admit that the government has a “compelling

government interest” in ensuring public safety. (Pls.’ Mem., ECF No. 55-1, at 31.)

         Finding the government has a sufficient interest, the court must decide whether

Maryland’s ban on assault weapons and LCMs substantially serves that interest. As a


32
  To the extent the plaintiffs cite the Supreme Court’s recent opinion in McCullen v. Coakley, 134 S.Ct. 2518
(2014), (see Pls.’ Corr., ECF No. 74), to claim the intermediate scrutiny standard is somehow more stringent than
the standard as articulated by the Fourth Circuit, there is nothing in the Supreme Court’s opinion to suggest that the
Court intended to alter the standard in any way. Further, although courts have recognized parallels between the First
Amendment and the Second Amendment when determining which standard of scrutiny to apply, no court has ever
held they are exactly the same such that the court’s analysis here is controlled by the First Amendment analysis
regarding time, place, and manner restrictions. The Fourth Circuit has articulated how intermediate scrutiny is to be
applied under the Second Amendment, see, e.g., Woollard, 712 F.3d at 878–89; Masciandaro, 638 F.3d at 473–74,
and this court is bound by its precedents.

                                                         29

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 30 of 47



preliminary matter, the plaintiffs contend that the court should look only to the evidence that was

in front of the legislature when it enacted the law to determine whether the law passes

intermediate scrutiny. Plaintiffs base their claim on the Supreme Court’s statement in Turner I

that when applying intermediate scrutiny, a court must “assure that, in formulating its judgments,

[the legislature] has drawn reasonable inferences based on substantial evidence.” 512 U.S. at

666. In the only case plaintiffs cite to support their interpretation of this language, the Third

Circuit did not hold that the court could consider only evidence that was in front of the

legislature. Instead, it found that what the legislature relied on was unclear and then decided that

the state could point to other means of support, such as common sense, history, and studies.

Drake v. Filko, 724 F.3d 426, 437–38 (3d Cir. 2013) (citing IMS Health, Inc. v. Ayotte, 550 F.3d

42, 55 (1st Cir. 2008)). Notably, and as the defendants point out, the Supreme Court in Turner I

also stated that Congress did not have to develop a record as an administrative agency would and

indicated that evidence outside the legislative record could be introduced in the litigation. 512

U.S. at 666–67.

       The Fourth Circuit has held that “the Constitution does not mandate a specific method by

which the government must satisfy its burden under heightened judicial scrutiny,” and that the

government “may resort to a wide range of sources, such as legislative text and history, empirical

evidence, case law, and common sense.” United States v. Carter, 669 F.3d 411, 418 (4th Cir.

2012). In Woollard, for example, although citing several pieces of evidence that led to its

finding that a reasonable fit existed between a “good and substantial reason” requirement for

issuing handgun permits and the purpose of public safety, the court never mentioned or

investigated whether the evidence was also in front of the legislature. 712 F.3d at 879–80; see

also United States v. Chester, 847 F. Supp. 2d 902, 906–07 (S.D.W.V. 2012) (on remand from



                                                 30

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 31 of 47



the Fourth Circuit, considering evidence from non-legislative sources to find the government had

satisfied its burden under intermediate scrutiny). Even where the Fourth Circuit has articulated

the standard from Turner I, it has stated that the court could “look to evidence outside the

legislative record in order to confirm the reasonableness of Congress’s predictions.” Satellite

Broadcasting and Comm. Ass’n v. Fed. Commc’ns Comm’n, 275 F.3d 337, 357 (4th Cir. 2001)

(citing Turner II, 520 U.S. at 196).

        Turning to the record in this case, Maryland’s ban on assault long guns and LCMs

survives intermediate scrutiny.33 The evidence demonstrates that assault weapons have several

military-style features making them especially dangerous to law enforcement and civilians.

(ATF, Importability of Certain Semiautomatic Rifles, ECF No. 44-14, at 6–7 (describing the

military features of semi-automatic assault rifles); 1998 ATF Study at 1 (same).) The AR-15, for

example, is essentially the same as the military’s M-16 rifle, with the exception that the AR-15 is

semi-automatic instead of fully automatic. (See Johnson Decl. ¶ 36 (“The only difference

between automatic firearms actually used by the military, such as the M16, and assault weapons

covered by the ban, such as the AR-15, is that the M16 is fully automatic.”)); see also Staples,

511 U.S. at 603 (noting that the AR-15 is “the civilian version of the military’s M-16 rifle”).

The difference in the rate of fire from a semi-automatic and fully automatic weapon, however,

appears to be minimal. (See Brian Siebel Testimony, ECF No. 44-24, at 197 (noting that an

assault rifle could empty a thirty-round magazine in two seconds on fully automatic mode and

only five seconds on semi-automatic mode); Kleck Dep. at 151:10–15 (stating that an untrained

person using a semi-automatic rifle can probably fire six rounds in a second); Johnson Decl. ¶ 36

(“The rate of fire from [semi-automatic] weapons is limited only by the speed at which the

33
  Every court that has addressed the issue has considered evidence very similar—and sometimes identical—to that
presented by the parties here and found bans on assault weapons and LCMs to survive intermediate scrutiny. See,
e.g., Heller II, 670 F.3d at 1262–64; Shew, 2014 WL 346859, at *8–9; NYSRPA, 2013 WL 6909955, at *14–18.

                                                      31

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 32 of 47



shooter can pull the trigger.”)).

         Having the features of military weapons, assault weapons are designed to cause extensive

damage and can fire many rounds in quick succession, from a greater distance and with greater

accuracy than many other types of guns—including, in some respects, their automatic

counterparts. (See U.S. Army’s M16/M4 Training Manual, ECF No. 44-25, at 7-9 (stating that

“rapid semi-automatic fire is superior to automatic fire in all measures: shots per target, trigger

pulls per hit, and time to hit”); Brown Decl. ¶ 12 (explaining that the banned weapons are

“designed for the battlefield, for the soldier to be able to shoot a large number of rounds across a

battlefield at a high rate of speed”); 1998 ATF Study at 1 (noting that semi-automatic rifles “had

a military configuration that was designed for killing and disabling the enemy and that

distinguished the rifles from traditional sporting rifles”); see also Johnson Decl. ¶¶ 22, 25–26,

32–33; Batts Decl. ¶¶ 20, 33; Stawinski Decl. ¶ 44; Siebel Testimony at 197–98.) Further, as

already discussed above, the evidence demonstrates that assault weapons are often used in mass

shootings and cause more fatalities and injuries when used. (See, e.g., Koper Decl. ¶¶ 21–29.)

         The evidence also demonstrates that criminals using assault rifles pose a heightened risk

to law enforcement. (See Batts Decl. ¶ 45 (indicating that the military features of assault

weapons, such as flash suppressors and pistol grips, provide criminals with a “military-style

advantage” in a firefight with law enforcement).) For example, rounds shot from such weapons

have the capability—more so than rounds shot from many other types of guns—to penetrate the

soft body armor worn by law enforcement officers, as well as many kinds of bullet-resistant glass

used by law enforcement.34 (Johnson Decl. ¶ 45 (reasoning that assault weapons pose a particular


34
  Plaintiffs claim the law enforcement officers’ observations cannot support this finding because they are not
ballistics experts. Although they may not be ballistics experts, their anecdotal and experience-based testimony is
appropriately considered here. The plaintiffs also claim that assault weapons are not unique in their penetration
capabilities. As discussed more fully below, however, that some other firearms also have increased penetration

                                                         32

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 33 of 47



threat to law enforcement officers because their rounds easily penetrate soft body armor);

Stawinski Decl. ¶¶ 30–32 (offering personal observations of bullets from assault weapons

piercing soft body armor and bullet-resistant glass where bullets from handguns and other

firearms did not); see also Brown Decl. ¶ 23.) Further, assault weapons allow criminals to

engage law enforcement officers with greater firepower, (Johnson Decl., Ex. A, at 2 (reasoning

that assault weapons allow criminals to “up the ante with firepower in excess of what police

officers typically use”); Johnson Decl., Ex. B, at 2 (“Assault weapons are routinely the weapons

of choice for gang members and drug dealers . . . and are all too often used against police

officers.”)), and they have been used to murder law enforcement officers in a rate

disproportionate to their presence in civilian society, (see Violence Policy Ctr., “Officer Down”

Assault Weapons and the War on Law Enforcement, ECF No. 44-56, at 5 (citing FBI data

demonstrating that 19.4% of law enforcement officers killed in the line of duty were killed by

assault weapons between 1998 and 2001); see also Koper Decl. ¶¶ 16, 22–23, 29, 35; Webster

Decl. ¶¶ 15, 18.) Finally, several law enforcement officers offered affidavit statements regarding

their experience with criminals obtaining assault weapons through straw purchases from

authorized retailers, on the secondary market from legal owners, or through theft from legal

owners, (e.g., Johnson Decl. ¶ 48; Batts Decl. ¶ 48); see also Abramski v. United States, 134 S.

Ct. 2259, 2267–68, 2267 n.7 (2014) (describing a typical straw purchase in which a felon or

other person barred from gun ownership purchases a gun through an intermediary and citing a

Department of the Treasury report from 2000 that, in several prior years, almost half of all ATF

firearm trafficking investigations involved straw purchases), suggesting that limiting the

availability of the firearms generally will limit their availability to criminals.


abilities does not undermine the legislature’s conclusion that banning assault weapons would protect public safety
and decrease the effects of violent firearm-related crime.

                                                        33

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 34 of 47



       Assault weapons pose a heightened risk to civilians as well. For civilians in their homes,

the penetrating capabilities of bullets fired from assault weapons pose a higher risk than that

posed by other firearms. They can penetrate walls and other home structures and remain more

effective than penetrating bullets fired from other guns, endangering those in neighboring rooms,

apartments, or even other homes. (Brady Ctr. to Prevent Gun Violence, Assault Weapons “Mass

Produced Mayhem”, ECF No. 44-58, at 16 (citing a statement by Jim Pasco, executive director

of the Fraternal Order of Police, that he would not be surprised if a bullet fired from an AK-47

went through six walls of conventional drywall in a home); see also Stawinski Decl. ¶ 33.)

Further, with the military-style features of assault weapons, they are made even more dangerous

because civilians often do not receive the same kind of training that law enforcement officers

receive. (Vince Decl. ¶ 21.)

       The evidence demonstrates, therefore, that the ban on assault weapons is likely to further

the government’s interest in protecting public safety by removing weapons that cause greater

harm when used—to both civilians and police—and create greater obstacles for law enforcement

in stopping and detaining criminals who are using them.

       The record also shows a reasonable fit between banning LCMs and the government’s

substantial interest in protecting public safety and reducing the negative effects of firearm

crimes. First, more rounds available equates with more shots fired and more individuals injured.

(E.g., Brown Decl. ¶ 24; Johnson Decl. ¶ 44; see also Koper Decl. ¶ 15 (noting that the “best

available evidence” indicates that attacks with guns with LCMs “generally result in more shots

fired, persons wounded, and wounds per victim”).) In addition, the evidence demonstrates that

over the last three decades LCMs of more than ten rounds were used in thirty-four out of forty




                                                 34

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 35 of 47



mass shootings35 in which the magazine capacity was known, and that the average number of

shots fired, in the twenty-seven shootings for which the number was available, was seventy-five.

(Allen Decl. ¶¶ 15–16.) They are also disproportionately used in the killing of law enforcement

officers. (Koper Decl. ¶ 35 (noting that in 1994, LCMs were estimated to have been used in

thirty-one to forty-one percent of gun murders of police).) There is also evidence that LCMs

contribute to more fatalities per incident than in non-LCM cases. (Id. ¶¶ 38–42.) Further, the

evidence demonstrates that the break in time when a shooter must reload because he has spent a

magazine is critical to disabling someone engaged in a violent, offensive attack or to allow

potential victims to escape.36 (See Johnson Decl. ¶¶ 54–56; Stawinski Decl. ¶ 40; see also

Newspaper Articles, ECF No. 44-40 (citing several examples where a shooter was disabled while

attempting to reload his firearm).)

         With respect to civilians, untrained civilians using LCMs tend to fire more rounds than

necessary, thus endangering more bystanders. (Johnson Decl. ¶ 38; Stawinski Decl. ¶ 35; see

also Batts Decl. ¶ 42 (“The risk of indiscriminate firing from untrained or undertrained

individuals with access to large numbers of highly-lethal rounds, especially combined with the

improbability that such rounds will actually be necessary to end any particular attack, is an

additional and, in my view, unacceptable risk to public safety . . . .”); Josselyn Dep. at 74:7–9

(“It’s not uncommon to have the police arrive on a scene and see someone there still pulling the

trigger, even though the gun is long empty . . . .”)); see also Heller II, 670 F.3d at 1263–64

(finding an aggravated risk from “the tendency . . . for defenders to keep firing until all bullets

have been expended” (quoting Siebel Testimony)). The court thus finds a reasonable fit between

35
   For the purpose of these figures, mass shootings were those in which four or more people were killed and that did
not include armed robbery or gang violence. (Allen Decl. ¶¶ 13–14.)
36
   The plaintiffs state in their brief that a “shooter intent on firing as many rounds as possible can fire thirty rounds
using three ten-round magazines and reloading equally as fast as a shooter firing deliberately can fire thirty rounds
from a thirty-round magazine.” (Pls.’ Mem. at 77.) They point to no support in the record for such a claim.

                                                           35

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 36 of 47



the ban on LCMs and the government’s interest in public safety.

         The plaintiffs make several claims as to why the assault weapons ban does not further the

government’s substantial interests. Some of their arguments rely, however, on a misapplication

of the intermediate scrutiny standard and are therefore not persuasive. For example, the

plaintiffs claim there are several other types of guns which are not banned that can pierce soft

body armor and walls as well. This argument ignores, however, that the fit between a regulation

and the government’s purpose need not be perfect. See Woollard, 712 F.3d at 877. The law at

issue here does not have to eliminate all guns that have the ability to pierce soft body armor. The

court cannot find the ban unconstitutional simply because it does not by itself solve an entire

problem.37 See id. at 881–82. Instead, the evidence demonstrates that the banned weapons pose

a threat to law enforcement and public safety because of a combination of features of which the

ability to penetrate soft body armor is just one. (See Webster Supp. Decl., ECF No. 62-6, ¶ 6.)

Once finding that the ban will sufficiently further the government’s substantial interests in

protecting public safety and preventing crime—including murders of police officers—to pass

intermediate scrutiny, the court cannot question the legislature’s judgment that the Firearm

Safety Act was the appropriate balance of various interests when compared to other possible

regulations.

         The remainder of the plaintiffs’ arguments rely on mischaracterizations of Koper’s expert

opinions and reports, as discussed earlier in this opinion. Plaintiffs place particular emphasis on

Koper’s findings regarding the federal assault weapons ban. The fact that some effects of the

federal ban were hard to measure, however, or the fact that the ban was not entirely effective in

eliminating all crime involving assault weapons, does not undermine Koper’s conclusion that


37
  For similar reasons, the plaintiffs’ claim that there is no reasonable fit because the evidence does not demonstrate
all mass shootings would be eliminated is not persuasive.

                                                          36

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 37 of 47



Maryland’s ban on assault weapons and LCMs is likely to reduce the number and lethality of

gunshot victimizations, and reduce the use of assault weapons and LCMs in crimes. (Koper

Decl. ¶¶ 77–86.) First, Koper’s expert opinion is based on more than the effects of the federal

assault weapons ban. Second, as Koper points out, the federal assault weapons ban and the

Maryland Firearm Safety Act are different, with Maryland’s law closing some of the loopholes

that may have made the federal ban less effective. (Id. ¶¶ 79–81.) The plaintiffs do not appear

to dispute this fact. Nor do they appear to claim that the differences have no impact on the bans’

relative effectiveness. Finally, the court emphasizes again that to pass intermediate scrutiny the

law need not be the best solution for furthering the government’s interest; it must only

substantially further it. See Woollard, 712 F.3d at 877.

         In sum, the defendants have met their burden to demonstrate a reasonable fit between the

Firearm Safety Act and the government’s substantial interests in protecting public safety and

reducing the negative effects of firearm-related crime. Accordingly, the Act does not violate the

Second Amendment.

   IV.      Equal Protection

         The plaintiffs argue that the Firearm Safety Act violates the Equal Protection Clause of

the Fourteenth Amendment by treating retired law enforcement officers differently than other

individuals. The Equal Protection Clause guarantees that “[n]o State shall . . . deny to any

person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.

Accordingly, “all persons similarly situated should be treated alike.” City of Cleburne, Tex. v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985); see also Morrison v. Garraghty, 239 F.3d 648,

653–54 (4th Cir. 2001) (citation and internal quotation marks omitted) (stating that the Equal

Protection Clause “keeps governmental decisionmakers from treating differently persons who are



                                                 37

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 38 of 47



in all relevant respects alike”). Nevertheless, when legislation is challenged on equal protection

grounds, “[t]he general rule is that legislation is presumed to be valid and will be sustained if the

classification drawn by the statute is rationally related to a legitimate state interest.”38 City of

Cleburne, 473 U.S. at 440.

         This standard for considering equal protection challenges affords “the States a wide scope

of discretion in enacting laws which affect some groups of citizens differently than others.”

McGowan v. State of Md., 366 U.S. 420, 425 (1961). As further explained by the Supreme

Court:

         The constitutional safeguard is offended only if the classification rests on grounds
         wholly irrelevant to the achievement of the State’s objective. State legislatures
         are presumed to have acted within their constitutional power despite the fact that,
         in practice, their laws result in some inequality. A statutory discrimination will
         not be set aside if any state of facts reasonably may be conceived to justify it.

Id. at 425–26. Accordingly, in general, when considering an equal protection challenge to

legislation, the court should first determine whether the government is treating similarly situated

individuals differently, and then decide whether there is a rational basis for the differential

treatment.

         The court agrees with the defendants that retired law enforcement officers are differently

situated by virtue of their experiences ensuring public safety and their extensive training on the

use of firearms. See Shew, 2014 WL 346859, at *9–11 (emphasis added) (rejecting an equal

protection challenge to Connecticut legislation allowing on- and off-duty law enforcement

officers to possess assault weapons and LCMs because “[t]he charge of protecting the public,

and the training that accompanies that charge, is what differentiates the exempted personnel

38
  “The general rule gives way,” for example, “when a statute classifies by race, alienage, or national origin.” City
of Cleburne, 473 U.S. at 440. In that situation, the court applies “strict scrutiny,” and upholds the statute only if it is
narrowly tailored to serve a compelling state interest. See Morrison, 239 F.3d at 654. Neither party argues,
however, that the court should apply a heightened level of scrutiny in considering the plaintiffs’ equal protection
challenge.

                                                            38

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 39 of 47



from the rest of the population”); see also Williams v. Puerto Rico, 910 F. Supp. 2d 386, 399–

400 (D.P.R. 2012) (deciding that Puerto Rico’s Weapons Act of 2000, which allowed certain

former and current government officials to possess and carry firearms but prohibited other

citizens from doing so, passed the rational basis test).39

         In Maryland, law enforcement officers who wish to carry firearms must successfully

complete the applicable firearms classroom instruction, training, and qualification. See COMAR

12.04.02.03A; see, e.g., COMAR 12.04.02.06 (requirements applicable to long guns). They

must then submit to firearms training every year thereafter. See COMAR 12.04.02.08A. If the

officers do not submit to the required annual training, their firearms are seized until the training

is completed. See COMAR 12.04.02.08E. In addition to receiving extensive training on the use

of firearms generally, law enforcement officers must receive further specialized training to use

assault weapons. They are taught how and when assault weapons may be used, as well as

techniques to minimize the risk of harm to innocent civilians. (See Batts Decl. ¶ 27; see also

Johnson Decl. ¶¶ 18–22.) Even after they have received this training, they must undergo

periodic requalification to continue carrying assault weapons in the line of duty. (See Batts Decl.

¶ 27; Johnson Decl. ¶ 20–21.) Retired law enforcement officers have also received training on

the use of LCMs; in particular, they have been taught how to assess each shot for effectiveness

and how to evaluate the circumstances before continuing to fire additional rounds. (See Johnson
39
   The plaintiffs rely on Silveira v. Lockyer, 312 F.3d 1052 (9th Cir. 2002), abrogated on other grounds by District
of Columbia v. Heller (Heller I), 554 U.S. 570 (2008), to argue that the Firearm Safety Act violates equal protection,
but the Ninth Circuit’s analysis is flawed. In Silveira, the Ninth Circuit assessed the constitutionality of a California
law, which imposed “a ban on the possession of assault weapons by private individuals” but made an exception
“allowing the possession of assault weapons by retired peace officers who acquire them from their employers at the
time of their retirement.” Id. at 1059, 1089–92. The Ninth Circuit concluded that the “retired officer exception”
lacked a rational basis, reasoning that “[t]he exception does not require that the transfer be for law enforcement
purposes, and the possession and use of the weapons is not so limited.” Id. at 1089–90. Although the Silveira court
acknowledged that it must first determine whether a state action results in differential treatment of similarly situated
persons, it did not analyze whether the California law resulted in such an outcome. See id. at 1088–92. It appears
the court simply assumed that retired peace officers and private individuals were similarly situated, and went
directly to whether the California law had a rational basis. Accordingly, to the extent the plaintiffs rely on Silveira,
it is unpersuasive.

                                                           39

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 40 of 47



Decl. ¶ 27.) Finally, they have received judgment training on the use of deadly force and how to

safely handle and store firearms, including in their homes. See COMAR 12.04.02.10C–D.

       The plaintiffs attempt to argue that retired law enforcement officers are similarly situated

to the general public because they may not have had training specific to the banned firearms or

magazines. In making this argument, however, the plaintiffs overlook the broader point that

retired law enforcement officers are not similarly situated to other persons with respect to

firearms training and experience generally. In any event, one of the exceptions in the Firearm

Safety Act allows the transfer of an assault weapon from a law enforcement agency to a retired

law enforcement officer if it was used by the officer in the course of duty before retirement.

Thus, any officer qualifying for this exception must have had extensive training on that particular

assault weapon. Moreover, in at least the MSP, Baltimore County Police Department, Baltimore

Police Department, and Prince George’s County Police Department, standard service weapons

issued to law enforcement personnel come with LCMs. (See Brown Decl. ¶ 32 (MSP standard

service weapons come with fifteen-round magazines); Johnson Decl. ¶ 23 (Baltimore County

Police Department standard service weapons come with fourteen-round magazines); Batts Decl.

¶ 25 (Baltimore Police Department standard service weapons come with fifteen-round

magazines); Stawinksi Decl. ¶ 11 (Prince George’s County Police Department standard service

weapons come with fifteen-round magazines).) Accordingly, officers retiring from those

departments, at least in the recent past, have had training with respect to LCMs.

       Based on all the training and instruction retired law enforcement officers have received,

they are better equipped than the general public to handle and store firearms safely and to

prevent them from getting into the wrong hands. The court cannot conclude that the State of

Maryland is treating differently persons who are in all relevant respects alike, and the plaintiffs’



                                                 40

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 41 of 47



equal protection challenge must fail.

     V.      Void for Vagueness

          Finally, the plaintiffs argue that the Firearm Safety Act is void because the list of banned

assault weapons is unconstitutionally vague. In particular, they assert that the Act fails to inform

a reasonable person as to what constitutes a “copy” of the banned assault long guns. See CR § 4-

301(d) (emphasis added) (stating that an “[a]ssault weapon” is “(1) an assault long gun; (2) an

assault pistol; or (3) a copycat weapon”); see also PS § 5-101(r)(2) (emphasis added) (stating

that a “[r]egulated firearm” means “a firearm that is any of the following specific assault

weapons or their copies, regardless of which company produced and manufactured that assault

weapon”).40

          “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972). A

law may be impermissibly vague because it (1) fails to provide sufficient notice so that ordinary

people understand what conduct it prohibits or (2) authorizes or even encourages arbitrary or

discriminatory enforcement. City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (plurality

opinion); see also Fed. Commc’ns Comm’n v. Fox Television Stations, Inc., 132 S. Ct. 2307,

2317 (2012). “As the Supreme Court has noted, ‘perhaps the most meaningful aspect of the

vagueness doctrine is not actual notice, but the other principal element of the doctrine—the

requirement that a legislature establish minimal guidelines to govern law enforcement.’” United

States v. Lanning, 723 F.3d 476, 482 (4th Cir. 2013) (quoting Smith v. Goguen, 415 U.S. 566,



40
   The defendants argue that the plaintiffs may not bring a facial vagueness challenge to the Firearm Safety Act, as it
in no way implicates the First Amendment. While the Fourth Circuit has stated that a facial vagueness challenge to
a criminal statute is allowed only when the statute implicates First Amendment rights, see United States v. Klecker,
348 F.3d 69, 71 (4th Cir. 2003), it has nevertheless considered such challenges to non-First Amendment criminal
statutes, see, e.g., Martin v. Lloyd, 700 F.3d 132, 135–37 (4th Cir. 2012). The court need not decide whether a facial
vagueness challenge is available in this case because the Firearm Safety Act is not impermissibly vague.

                                                          41

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 42 of 47



574 (1974)).

       In considering a facial vagueness challenge, the court must “first determine whether the

enactment implicates a substantial amount of constitutionally protected conduct.” Martin v.

Lloyd, 700 F.3d 132, 135 (4th Cir. 2012). If the enactment does not, “then the challenge should

only succeed if the law is impermissibly vague in all of its applications.” Id. (citation and

internal quotation marks omitted); see also United States v. Comstock, 627 F.3d 513, 518 (4th

Cir. 2010) (citation and internal quotation marks omitted) (indicating that “a facial challenge

cannot succeed if a statute has a plainly legitimate sweep”). Where a statute imposes criminal

penalties, however, “the standard of certainty is higher and the statute can be invalidated on its

face even where it could conceivably have . . . some valid application.” Martin, 700 F.3d at 135

(citation and internal quotation marks omitted); see also Village of Hoffman Estates v. Flipside,

Hoffman Estates, Inc., 455 U.S. 489, 498–99 (1982) (“The Court has also expressed greater

tolerance of enactments with civil rather than criminal penalties because the consequences of

imprecision are qualitatively less severe.”).

       Nevertheless, the Fourth Circuit has made clear that a statute is not impermissibly vague

simply because it does not “spell out every possible factual scenario with celestial precision.”

United States v. Hager, 721 F.3d 167, 183 (4th Cir. 2013) (citation and internal quotation marks

omitted); see also, e.g., Richmond Boro Gun Club, Inc. v. City of New York, 896 F. Supp. 276,

289–90 (E.D.N.Y. 1995) (rejecting a facial vagueness challenge to a New York City law’s

definition of an “assault weapon” because citizens had notice of the “core” group of banned

weapons), aff’d, 97 F.3d 681 (2d Cir. 1996). Rather, “[a] statute must be construed, if fairly

possible, so as to avoid not only the conclusion that it is unconstitutional, but also grave doubts

upon that score.” Hager, 721 F.3d at 183 (citation and internal quotation marks omitted).



                                                 42

        Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 43 of 47



       Turning to the present case, the court notes that the term “copies” is not new to Maryland

firearms law. In NYSRPA, the court considered how long the language at issue had existed in

rejecting a vagueness challenge to New York’s ban on “any magazine that ‘can be readily

restored or converted to accept’ more than 10 rounds of ammunition.” 2013 WL 6909955, at

*22–23 (citation omitted) (emphasis added). Noting that the “readily” language had been used in

federal law since 1994, and was adopted by New York in 2000, the court found no evidence of

any confusion in the years since. Id. at *22. Similarly, here, Maryland firearms law has

regulated certain assault weapons and their copies for over two decades. See 1994 Laws of Md.,

Ch. 456. Yet, the plaintiffs have not identified any arrest or conviction resulting from a

misunderstanding of the term “copies,” nor have they identified any acquittal based on the

alleged vagueness of this word. The court cannot conclude that the term “copies” is

unconstitutionally vague when there has not been a single arrest, conviction, or acquittal based

on a misunderstanding in more than twenty years.

       Moreover, the plaintiffs fail to show the Firearm Safety Act lacks an identifiable “core”

of prohibited conduct, even under the stricter standard for criminal statutes. The Act bans certain

firearms listed by make and model, as well as their copies. See CR § 4-301(d); PS § 5-101(r)(2).

Although the Act does not list all prohibited weapons—indeed it would be impossible to do so—

the court cannot conclude the term “copies” is vague when read together with the list of banned

firearms. See Shew, 2014 WL 346859, at *13–14 (rejecting a facial vagueness challenge to a

Connecticut gun control statute that listed numerous banned firearm models and their “copies or

duplicates”); Coal. of New Jersey Sportsmen, Inc. v. Whitman, 44 F. Supp. 2d 666, 679–80

(D.N.J. 1999) (rejecting a vagueness challenge to a New Jersey gun control statute that included

a ban on certain firearms listed by make and model as well as any firearms “substantially



                                                43

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 44 of 47



identical” to the listed firearms); Wilson v. Cnty. of Cook, 968 N.E.2d 641, 652 (Ill. 2012)

(determining that the phrase “copies or duplicates,” used in a Cook County ordinance banning

particular models of assault weapons, was not vague when read together with the list of banned

weapons); see also Benjamin v. Bailey, 662 A.2d 1226, 1241–42 (Conn. 1995) (deciding that use

of the word “type” to capture like weapons—for example, the “AK-47 type”—did not render the

statute facially vague).41

         The term “copies” has been further clarified through a formal opinion of the Attorney

General of Maryland and a Firearms Bulletin from MSP, the state entity primarily charged with

enforcing the firearms law. See Whitman, 44 F. Supp. 2d at 680 (“A court should consider

limiting constructions of the law offered by enforcement agencies.”); see also Village of Hoffman

Estates, 455 U.S. at 504 (indicating that a jurisdiction may “adopt administrative regulations that

will sufficiently narrow potentially vague or arbitrary interpretations of [an] ordinance”).

According to the Attorney General, “[c]osmetic similarity to an enumerated assault weapon

alone would not bring a weapon within the regulated firearms law;” rather, “to come within the

definition of ‘regulated firearm,’ a copy of a designated assault weapon must be similar in its

internal components and function to the designated weapon.” 95 Op. Att’y Gen. Md. 101, 101

(2010). Relying on this opinion, MSP issued its bulletin explaining that it considers a firearm

that is cosmetically similar to one of the enumerated assault weapons to be a copy only if it also

possesses “completely interchangeable internal components necessary for the full operation and


41
   The plaintiffs attempt to rely on Springfield Armory, Inc. v. City of Columbus, 29 F.3d 250 (6th Cir. 1994), but in
that case, the court took issue with language not included in the Maryland Firearm Safety Act. The ordinance at
issue in Springfield banned “slight modifications or enhancements” of specific models of assault weapons. Id. at
252. As explained by the Sixth Circuit, an ordinary consumer cannot be expected to know which changes are
“slight,” nor can he be expected to know “the developmental history of a particular weapon.” Id. at 253. This
reasoning is not applicable to the plaintiffs’ claims because the Firearm Safety Act does not require a citizen to be
intimately familiar with the inner workings of any firearm. As explained below, consumers may consult with
dealers and manufacturers to determine whether a particular weapon qualifies as a copy, and MSP is available to
respond to their remaining inquiries.

                                                          44

         Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 45 of 47



function of any one of the specifically enumerated assault weapons.” (MSP Firearms Bulletin

#10-2, ECF No. 55-43; see also Brady Decl. ¶ 10.) Thus, in enforcing the Firearm Safety Act,

MSP is limited by its published guidance, which has been distributed to Maryland firearms

dealers and is available to the public. (Brady Decl. ¶ 7.)

         Even the plaintiffs’ own statements confirm that there is an identifiable core of prohibited

conduct. For example, Wink’s admits that a “substantial number” of the long guns it sells are

now classified as assault weapons. (Carol Wink Decl., ECF No. 44-63, ¶ 4; see also Stephen

Schneider Decl., ECF No. 44-62, ¶ 6 (admitting that regulated long guns classified now as

assault weapons represent a “substantial number of all long guns sold by MLFDA’s individual

members, including Atlantic Guns”).) Kolbe likewise indicates that he would like to purchase an

AR-15, but that he knows he cannot do so under the Act. (Kolbe Dep., ECF No. 44-55, at

57:19–58:9.) In light of the plaintiffs’ demonstrated understanding of the firearms prohibited by

the Firearms Safety Act, the court cannot conclude that the Act fails to provide sufficient notice

of banned conduct.42

         As for the plaintiffs’ claims that the Firearm Safety Act encourages arbitrary

enforcement, they do not offer any facts to suggest that MSP has engaged or will engage in

arbitrary enforcement. “When the terms of a regulation are clear and not subject to attack for

vagueness, the plaintiff bears a high burden to show that the standards used by officials enforcing
42
   According to the plaintiffs, the Act is vague with respect to its application to the “Colt AR-15 Sporter H-BAR
rifle.” See PS § 5-101(r)(2)(xv) (emphasis added) (banning “Colt AR-15, CAR-15, and all imitations except Colt
AR-15 Sporter H-BAR rifle”). They claim that they cannot figure out if a given rifle is permitted as a copy of a Colt
AR-15 Sporter H-BAR rifle, or is banned as a copy of a Colt AR-15. As explained by the defendants, however,
MSP relies on a “manufacturer’s designation of a firearm as an H-BAR or heavy-barreled version of an AR-15 to
determine whether it is exempt from the ban as a copy of a Colt AR-15 Sporter H-BAR.” (Brady Decl. ¶ 17.) The
plaintiffs simply need to inquire as to the manufacturer’s designation to determine whether a particular firearm
qualifies for the exception in § 5-101(r)(2)(xv). The plaintiffs also claim that the Act is vague because LWRC
International, LLC, a Maryland-based firearms manufacturer, does not know whether the AR-style rifles it
manufactures are banned. But, according to LWRC, MSP orally advised that the rifles it manufactures are exempt
from the assault weapons ban. (See John Brown Decl., ECF No. 69-9, ¶¶ 3–6.) To the extent LWRC is still
uncertain as to the status of particular AR-style rifles, the court concludes that it nevertheless has notice of the
“core” group of banned weapons. See Richmond Boro Gun Club, Inc., 896 F. Supp. at 289.

                                                         45

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 46 of 47



the statute nevertheless give rise to a vagueness challenge.” Wag More Dogs, Ltd. Liability

Corp. v. Cozart, 680 F.3d 359, 372 (4th Cir. 2012). As stated above, the plaintiffs have not

pointed to a single arrest or prosecution based on a misunderstanding of the “copies” language,

nor have they indicated that an arrest or prosecution has been threatened. MSP has published its

standards for determining whether a firearm constitutes a copy and, to the extent consumers or

dealers still have questions about specific firearms, it is available to respond to their inquiries.43

(See MSP Firearms Search, ECF No. 74-3 (providing a list of questions to answer to determine

whether a weapon is banned as a copy of an assault long gun and offering a list of firearms that

have been reviewed by MSP and determined to be copies); MSP Firearm Review Form, ECF No.

74-4 (allowing a consumer to request MSP review of a particular firearm after contacting a

firearms dealer, the firearm’s manufacturer, or an attorney); see also Brady Decl. ¶¶ 12–13;

Schneider Dep., ECF No. 44-45, at 22:17–23:21; Robert Warnick Dep., ECF No. 44-49, at

49:11–19; Wink Dep., ECF No. 44-53, at 27:9–28:9.) In sum, the court rejects the plaintiffs’

vagueness challenge to the Firearm Safety Act.




43
  The plaintiffs argue that MSP’s change in interpretation as to certain firearms—in particular, the Saiga 12
shotgun, .22 caliber replicas of AR-15s, and the Bushmaster H-BAR—means the term “copies” is unconstitutionally
vague. But MSP’s change in interpretation with respect to the Saiga 12 shotgun and .22 caliber replicas of AR-15s
resulted from the Attorney General’s opinion, which in fact narrowed the interpretation of copies and thereby
decreased the number of possible prosecutions. (Brady Supp. Decl., ECF No. 62-5, ¶¶ 2–5.) In any event, “[a]n
agency is allowed to change its mind, so long as its new interpretation is reasonable.” United States v. Deaton, 332
F.3d 698, 711 (4th Cir. 2003). As for MSP’s changed interpretation regarding the status of the Bushmaster H-BAR,
Brady explains that the change is the product of statutory interpretation based on a unique provision of the law
applying specifically to Bushmaster semi-automatic rifles. (See Brady Decl. ¶¶ 18–20.) The court agrees with the
defendants that this unique issue, limited to this specific firearm and based on a question of statutory interpretation,
does not warrant a facial challenge to the entire Firearm Safety Act.

                                                          46

          Case 1:13-cv-02841-CCB Document 81 Filed 08/22/14 Page 47 of 47



                                          CONCLUSION

          In summary, the Firearm Safety Act of 2013, which represents the considered judgment

of this State’s legislature and its governor, seeks to address a serious risk of harm to law

enforcement officers and the public from the greater power to injure and kill presented by assault

weapons and large capacity magazines. The Act substantially serves the government’s interest in

protecting public safety, and it does so without significantly burdening what the Supreme Court

has now explained is the core Second Amendment right of “law-abiding, responsible citizens to

use arms in defense of hearth and home.” Accordingly, the law is constitutional and will be

upheld.

          A separate order follows.



August 22, 2014                                               ________/S/___________________
Date                                                          Catherine C. Blake
                                                              United States District Judge




                                                 47